Dismissed and Opinion Filed April 17, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00468-CV

                              JOHNESHA MILLER, Appellant
                                         V.
                           DART AREA RAPID TRANSIT, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-13921

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s motion for an extension of time to file a notice of appeal.

Appellant states he is appealing the trial court’s order of dismissal dated May 9, 2014. Appellant

explains in his motion that he was unaware that he could file a notice of appeal and he did not

have the advice of an attorney.

       A notice of appeal is due thirty days after the date a judgment is signed or ninety days

after the date a judgment is signed if an appellant files a timely post-judgment motion extending

the appellate timetable. See TEX. R. APP. P. 26.1(a). An appellate court may extend the time to

file a notice of appeal if, within fifteen days after the deadline for filing the notice of appeal, an

appellant files the notice of appeal along with an extension motion. See TEX. R. APP. P. 26.3.

An appellate court cannot otherwise alter the time for perfecting an appeal in a civil case. See
TEX. R. APP. P. 2. Without a timely notice of appeal, this Court lacks jurisdiction. See TEX. R.

APP. P. 25.1(b).

       Appellant states in his motion that he filed a motion to reinstate. Assuming his motion to

reinstate was timely filed, the notice of appeal would have been due on August 7, 2014, ninety

days after the date the judgment was signed. See TEX. R. APP. P. 26.1(a). Appellant filed his

notice of appeal on April 13, 2015. The notice of appeal was filed well past the deadline and the

period of time in which to obtain an extension.

       Because appellant failed to timely file his notice of appeal, this Court lacks jurisdiction

over this appeal. See TEX. R. APP. P. 25.1(b). Accordingly, we deny appellant’s motion and

dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                        /Carolyn Wright/
150468F.P05                                             CAROLYN WRIGHT
                                                        CHIEF JUSTICE




                                                  –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOHNESHA MILLER, Appellant                         On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-15-00468-CV        V.                       Trial Court Cause No. DC-12-13921.
                                                   Opinion delivered by Chief Justice Wright.
DART AREA RAPID TRANSIT, Appellee                  Justices Lang-Miers and Stoddart,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DART AREA RAPID TRANSIT recover its costs of this
appeal from appellant JOHNESHA MILLER.


Judgment entered April 17, 2015.




                                             –3–